12/14/2020



                                                                             Case Number: DA 20-0377

     IN THE SUPREME COURT OF THE STATE OF MONTANA
                  CAUSE NO. DA 20-0377

MICHAEL HUMMERT,
                                            ORDER GRANTING
       Plaintiff/Appellant,
                                            MOTION FOR EXTENSION
                                            OF TIME TO RESPOND TO
And
                                            APPELLANTS’ OPENING
                                            BRIEF
JERRY CHRISTISON,

       Defendant/Appellee.



      Pursuant to Appellee’s Unopposed Motion for Extension of Time to

Respond to Appellants’ Opening Brief and good cause shown,

      IT IS HEREBY ORDERED that Appellee’s Motion is GRANTED.

Appellee’s Brief will be due on or before January 15, 2021.




                                                                 Electronically signed by:
                                                                    Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                    December 14 2020